DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Henry on 08-01-2022.

The application has been amended as follows: 

Claim 9 should be (in part):
9.  “An apparatus 
“a pressure-rated vessel for accommodating an aerosol which comprises aerosol particles in a carrier gas comprising at least one condensable component, wherein the vessel has at least one chamber for accommodating the aerosol, an inlet into the chamber and an outlet from the chamber and the chamber is delimited by at least one wall, wherein the at least one wall adjoining the chamber can be set to a temperature which is above a saturation temperature of the at least one condensable component and the chamber has a length f in the flow direction of the aerosol and a ratio of the length f to a maximum diameter d of the chamber perpendicular to the flow direction is such that 5 > f / d > 0.2…”

Claims 10 and 12 should begin with:
“The apparatus 

Claim 11 should begin with:
“The apparatus claim 10…”

Election/Restrictions
Claim 1 is allowable. Claim 9, previously withdrawn from consideration as a result of a restriction requirement, requires (via the amendment above) the allowable subject matter of claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 02-08-2022, is hereby withdrawn and claims 9-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 07-25-2022, with respect to the rejection of claim 1 under Lee have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852